Title: To James Madison from William C. C. Claiborne (Abstract), 26 June 1805
From: Claiborne, William C. C.
To: Madison, James


26 June 1805, New Orleans. “The Legislative Council is again in Session. They were to have met on the 20th, but a Quorum was not formed until the 22nd Instant, and on the Same day I communicated a Message in writing, of which a Copy is contained in the enclosed Paper.
“I shall prorogue the Council on the third day of July, Sine die; and in the mean time it is expected they will pass several very necessary Laws. An impression exists here that the Council does not necessarily cease under the late Act of Congress until the first of November next; I myself hold a contrary opinion, but I should like to have your Sentiments on the subject. Colonel Burr arrived in this City on this Evening.”
